United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Allen Park, MI, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 16-0827
Issued: August 12, 2016

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

On March 15, 2016 appellant filed a timely application for review of the December 16,
2015 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP), which
denied his request for reconsideration without conducting a merit review.
The Board notes that most recent merit decision in this case is OWCP’s June 10, 2015
decision. On July 14, 2015 OWCP received appellant’s reconsideration request which was dated
June 24, 2015.1 It did not issue a decision on appellant’s request for reconsideration until
December 16, 2015, over five months after the request was made. The Board finds that appellant
is entitled to a merit review of his case. When a reconsideration decision is delayed beyond 90
days, and the delay jeopardizes the claimant’s right to review of the merits of the case by the
Board, OWCP should conduct a merit review.2 Appellant had 180 days, or until December 7,
2015, to appeal OWCP’s June 10, 2015 merit decision to the Board.3 The Board finds that
OWCP’s delay of over five months in issuing a decision on appellant’s reconsideration request
1

Appellant submitted additional evidence in support of the request. He also submitted another reconsideration
request received by OWCP on December 9, 2015.
2

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.7.a (October 2011).

3

See 20 C.F.R. § 501.3(e).

effectively precluded appellant from appealing OWCP’s most recent merit decision on his claim
to the Board. Had OWCP acted upon appellant’s request within 90 days, appellant would have
been able to seek review of OWCP’s June 10, 2015 merit decision before the Board.4
Accordingly, the Board will set aside OWCP’s December 16, 2015 decision and remand
the case for OWCP to issue an appropriate decision on the merits of the claim in order to
preserve appellant’s appeal rights.
IT IS HEREBY ORDERED THAT the December 16, 2015 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further action
consistent with this order.
Issued: August 12, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

4

See Geoma R. Munn, 50 ECAB 242 (1999); Joseph L. Cabral, 44 ECAB 152 (1992); Debra E. Stoler, 43 ECAB
561 (1992); Carlos Tola, 42 ECAB 337 (1991) (remanding cases for merit review where OWCP delayed issuance of
reconsideration decisions).

2

